Citation Nr: 1037754	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
osteoarthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
that denied the Veteran's application to reopen his claim.  The 
Veteran filed a timely notice of disagreement and the RO issued a 
statement of the case dated in July 2007.  The Veteran filed his 
substantive appeal in July 2007.

In September 2007, the Veteran requested an opportunity to 
testify at a hearing before a Veterans Law Judge at the local 
regional office.  In December 2008, the Veteran withdrew this 
request.  38 C.F.R. § 20.704.  

In this case, the Board notes that in November 2004, the RO 
denied entitlement to service connection for osteoarthritis of 
the spine.  The Veteran filed a notice of disagreement in January 
2005, and the RO issued a statement of the case dated in August 
2005 that was accompanied by a notice letter dated August 10, 
2005.  The Veteran filed a substantive appeal received at the RO 
on December 15, 2005.  Because the substantive appeal was 
received at the RO more than 60 days after the date of the August 
2005 statement of the case, and more than one year after the 
original denial of the claim, the RO informed the Veteran in a 
January 2006 letter that the appeal was untimely and the RO's 
decision had become final.  38 C.F.R. § 20.302.  

In April 2006, the Veteran filed an application to reopen his 
claim of entitlement to service connection for osteoarthritis of 
the spine.  In this regard, the Board notes that before reaching 
the merits of the Veteran's claim, the Board must rule on the 
matter of reopening the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is proper 
for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 
1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

The reopened issue of entitlement to service connection for 
osteoarthritis of the spine is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2004 rating decision, the RO denied entitlement 
to service connection for osteoarthritis of the spine; the 
Veteran filed a timely notice of disagreement, but failed to file 
a timely substantive appeal, and the decision became final.

2.  Evidence received since the November 2004 rating decision, 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to service connection for osteoarthritis of 
the spine.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision which denied service 
connection for osteoarthritis of the spine is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the November 2004 rating 
decision is new and material; and the claim for service 
connection for osteoarthritis of the spine is reopened.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Given the favorable action taken below in reopening the claim, 
however, the Board finds that no further discussion of the VCAA 
is required at this point. 

II.  New and material evidence

In November 2004, the RO denied entitlement to service connection 
for osteoarthritis of the spine.  The RO denied service 
connection for osteoarthritis of the spine in November 2004 
because the evidence failed to show that any back trauma or 
injury occurred while in service, or that the Veteran was treated 
for any back condition in service.  

The Veteran filed a notice of disagreement in January 2005, and 
the RO issued a statement of the case dated in August 2005 
accompanied by a notice letter dated August 10, 2005.  The 
Veteran filed a substantive appeal received at the RO on December 
15, 2005.  Because the substantive appeal was received more than 
60 days after the date of the August 2005 statement of the case, 
and more than one year after the original denial of the claim, 
the RO informed the Veteran in a January 2006 letter that the 
appeal was untimely and the RO's decision had become final.  
38 C.F.R. § 20.302.  

In April 2006, the Veteran filed an application to reopen his 
claim of entitlement to service connection for osteoarthritis of 
the spine.    

The evidence that has been added to the Veteran's claims file 
since November 2004 consists of a report of the Veteran's private 
physician dated in March 2006 and a lay statement from the 
Veteran's ex-spouse dated in February 2006.  The report of the 
Veteran's private physician states that the Veteran sustained an 
injury to his back sometime in the 1960s that led to progressive 
low back pain syndrome with chronic low back pain and pain in his 
neck.  The Veteran was noted to have had injuries to both his 
neck and his lower back.  The physician noted that the Veteran 
had a CAT scan of the lumbar spine in 2004 that showed moderately 
severe spinal stenosis.  The physician stated that it was felt 
that this was the origin of the Veteran's low back pain and that 
this resulted from a low back injury in the 1960s.  The Veteran's 
ex-spouse reported that the Veteran suffered from back problems 
since 1972 and throughout their marriage.  She reported that 
there were many times that he was unable to work or that he had 
to sleep on the floor due to problems with his back.  She also 
reported that the Veteran would walk hunched and would wear back 
braces for support during routine activities.

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence 
to be sufficient to reopen a previously denied claim, the 
evidence must be both new and material.  If the evidence is new, 
but not material, the inquiry ends and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  The Board may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence submitted since November 2004 consists of a report 
of the Veteran's private physician and a statement from the 
Veteran's ex-spouse.  These records are new in that they had not 
previously been submitted, and they indicate that the Veteran's 
back problems may have existed from as early as 1972 and may have 
been due to an injury sustained in the 1960s.  It is noted once 
again that the credibility of this evidence is presumed for the 
limited purpose of reopening the claims.  Accordingly, the Board 
finds that because this evidence addresses an element of the 
Veteran's claim that was not present in November 2004 it is 
considered to be material.  This new evidence, when considered by 
itself or in conjunction with the evidence previously of record, 
relates to an unestablished fact necessary to substantiate the 
Veteran's claim and is not cumulative or redundant in nature.  
Therefore, the evidence is considered to be both new and material 
and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for osteoarthritis 
of the spine is reopened, and to this extent only, the appeal is 
granted.


REMAND

After a careful review of the claims folder, the Board finds that 
the Veteran's claim of entitlement to service connection for 
osteoarthritis of the spine must be remanded for further action.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 
3.159(c), (d).

In this case, the Board notes that the Veteran's service 
treatment records are negative for any complaints of or treatment 
for a back condition.  The Veteran's November 1969 separation 
examination found that the Veteran was normal in all respects.  

The Veteran's service personnel records indicate that he served 
aboard the USS Samuel B. Roberts (DD823) as a Boatswain's Mate.  
In a statement submitted by the Veteran in July 2004, the Veteran 
reports that he was injured while aboard ship when lifting 
material overhead.  He stated that he went to sick bay and was 
confined for two weeks for treatment and rehabilitation.  The 
Veteran indicated that this accident caused him considerable pain 
and that he sought treatment at an emergency room in the 1980s 
due to pain.  The Veteran reported that the doctors at that time 
could not do anything for him, so he sought no further treatment.  
Recently, the Veteran indicated that he has been seen by Dr. J.

In order to support his claim, the Veteran submitted a September 
2004 statement of a fellow serviceman.  This serviceman indicated 
that he worked in the forward engine room with the Veteran and 
that they were overhauling the water evaporators on board the 
ship.  They had to remove the ejector condenser, which was noted 
to be quite heavy, in order to clean it.  After lowering the 
condenser, the Veteran reported pain in his back.  The Veteran 
was told at the time that he had strained his back and needed 
some rest, so he was given light duty for about two weeks and 
medication for the pain.  The serviceman indicated that they were 
in Newport, R.I. at the time of the incident, but that the Chief 
never sent the Veteran to the base to get an x-ray or treatment.  
In this regard, the Board notes that the Veteran's service 
personnel records have been associated with the Veteran's claims 
file.  These records, however, do not show a profile or light 
duty assigned for a back strain or injury.

After service, the Veteran's medical records indicate that the 
Veteran has been diagnosed with diffuse osteoarthritis, most 
severe at L3-4, degenerative disc disease at L3-4 and L4-5, and 
moderate spinal stenosis at L3-4 and L4-5.  A report of the 
Veteran's private physician, Dr. J, dated in March 2006, states 
that the Veteran sustained an injury to his back sometime in the 
1960s that led to progressive low back pain syndrome with chronic 
low back pain issue and pain in his neck.  The Veteran was noted 
to have had injuries to both his neck and his lower back.  The 
physician noted that the Veteran had a CAT scan of the lumbar 
spine in 2004 that showed moderately severe spinal stenosis.  The 
physician stated that it was felt that this was the origin of the 
Veteran's low back pain and that this resulted from a low back 
injury in the 1960s.  The Veteran's ex-spouse reported in a 
February 2006 statement, that the Veteran had suffered from back 
problems since at least 1972 and throughout their marriage.  She 
reported that there were many times that he was unable to work or 
that he had to sleep on the floor due to problems with his back.  
She also reported that the Veteran would walk hunched and would 
wear back braces for support during routine activities.

Based on the foregoing, the Board finds that a VA examination 
should be provided with respect to the Veteran's claim.  In this 
regard, the Board notes that, in determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

With respect to the third factor above, the United States Court 
of Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Prior to affording a VA examination, the RO/AMC should also 
contact the Veteran and request that he identify all VA and non-
VA health care providers, other than those already associated 
with the Veteran's claims file, that have treated the Veteran 
since service for his back.  In this regard, the Board notes that 
the Veteran reported being treated at an emergency room in the 
1980s.  His claims file also contains records from Harborside 
Internal Medicine dated through August 2004, and a statement from 
Dr. J, dated in March 2006.  Upon remand, the RO should attempt 
to obtain updated records from Harborside Internal Medicine dated 
after August 2004, and any other records of the Veteran's 
treatment with Dr. J.  The Veteran should also be requested to 
identify specifically where and when he was treated in the 1980s 
for his back and should be requested to identify any other 
records of his treatment for a back disability dated since 
service.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate steps to 
contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already associated 
with the claims file, who treated the Veteran 
since service for his  back disability.  This 
shall include updated records from Harborside 
Internal Medicine dated after August 2004, and 
any other records of the Veteran's treatment 
with Dr. J, dated since service.  The Veteran 
should also be requested to identify 
specifically where and when he was treated in 
the 1980s for his back.  The Veteran shall also 
be informed that records and reports from his 
treating physicians may be obtained by him and 
submitted directly in connection with the 
claim.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, shall be enlisted, as needed.  
If any requested records are not available, or 
if the search for any such records otherwise 
yields negative results, that fact shall 
clearly be documented in the claims file, and 
the Veteran should be informed in writing.  If 
the Veteran believes that all relevant medical 
records have been obtained, ask that he notify 
the VA that there is no more evidence to 
submit in order to prevent further delay in 
the adjudication of the claim.  

2.  The RO/AMC shall arrange for an 
appropriate VA examination for the purpose of 
determining whether the Veteran has a back 
disability that is related to his military 
service.  The claims file must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings must be 
reported in detail.  Any indicated diagnostic 
tests and studies must be accomplished.  
Based on his/her review of the case, the 
examiner is specifically requested to offer 
an opinion as to: 

(a)  Does the Veteran have a back 
disability?  If so, state the diagnosis or 
diagnoses. 

(b)  If the examiner finds that the Veteran 
has a back disability, did such disorder 
have its onset during active duty, within 
one year of active duty, or is such 
condition otherwise related to the 
Veteran's military service?  In this 
regard, the examiner is asked to comment on 
(i) the statements of the Veteran and his 
fellow serviceman regarding back strain 
while lowering a heavy condenser in 
service, (ii) the statement of the 
Veteran's ex-spouse regarding back pain 
since at least 1972, and (iii) the March 
2006 report of Dr. J indicating that the 
Veteran's back condition may be related to 
an accident in the 1960s.  In specific 
regard to the alleged injury in the 1960s, 
does the incident relate to an injury 
incurred or aggravated during the period 
the Veteran was on active duty from 1968 to 
1969? 

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of his claimed 
disorder and the continuity of 
symptomatology.  The rationale for any 
opinion offered should be provided.  

3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
claim shall be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative shall be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination. 

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


